Opinion by
Judge Cofer:
The petition is defective in that it does not contain an allegation that the plaintiff has title, and is ready and able to convey. There is nothing to show that the notes sued on are not all that remains unpaid. The ,$75 note shows that it is for the second payment, but that does not show that the first is unpaid. The debt having been created in 1877, the appellant had no right under an act of 1878 to have the land appraised, or to redeem it.
But, the appellee having recognized the valuation and the right of the appellant to redeem by procuring an order to sell the equity of redemption, the appellant may have been misled, and bidders may have been prevented from bidding on account of the supposed right of the appellant to redeem; and as the judgment must be reversed for the defects in the petition, the order confirming the sale should also be reversed, as well as the order granting a writ of habere facias.
The judgment and orders indicated are reversed and the cause is remanded for further proceedings.